t c memo united_states tax_court james r brown and opal freeman petitioners v commissioner of internal revenue respondent docket no filed date kacie n c dillon for petitioners michael r harrel for respondent memorandum opinion ashford judge by statutory_notice_of_deficiency dated date respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal_income_tax for the and taxable years respectively in this same notice_of_deficiency respondent also determined additions to tax pursuant to sec_6651 of dollar_figure and dollar_figure and additions to tax pursuant to sec_6654 of dollar_figure and dollar_figure for the and taxable years respectively this case is before the court on petitioners’ motion for entry of decision and respondent’s motion for leave to file an amendment to answer pursuant to which respondent has lodged with the court an amendment to answer as explained below we will deny petitioners’ motion and grant respondent’s motion and file respondent’s lodged amendment to answer background the following facts are derived from the parties’ pleadings motion papers and the testimony and exhibits presented at a hearing that the court conducted as discussed below with respect to the parties’ motions petitioners resided in arizona at the time the petition was filed with the court when petitioners failed to timely file federal_income_tax returns for the and taxable years these years were selected for an internal_revenue_service irs examination during the examination on date petitioners filed joint federal_income_tax returns for these years 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts are rounded to the nearest dollar on the joint_return petitioners reported a tax_liability of dollar_figure and a balance due ie an underpayment_of_tax after application of refundable credits totaling dollar_figure of dollar_figure on the joint_return petitioners reported a tax_liability of dollar_figure and a balance due ie an underpayment_of_tax after application of refundable credits totaling dollar_figure of dollar_figure petitioners remitted no payment with either return at a time not established by the record before the issuance of the date notice_of_deficiency respondent assessed the reported underpayments of tax pursuant to sec_6201 also before the issuance of the notice_of_deficiency and pursuant to sec_6201 and sec_6665 respondent assessed additions to tax for failure to timely pay under sec_6651 of dollar_figure and dollar_figure for and respectively the sec_6651 addition_to_tax assessment was actually a partial assessment petitioners’ total liability for that sec_6651 addition_to_tax is dollar_figure accordingly the accrued but unassessed portion of this addition_to_tax is dollar_figure respondent did not make assessments for failure to timely file returns under sec_6651 and failure to make estimated_tax payments under sec_6654 for or 2respondent apparently assessed the addition_to_tax of dollar_figure on date and the addition_to_tax of dollar_figure on date respondent concluded the examination determining deficiencies for and as a result of adjustments he made to petitioners’ and schedules e supplemental income and loss pertaining to a partnership in which they had an interest respondent also determined that additions to tax for failure to timely file returns under sec_6651 and failure to make estimated_tax payments under sec_6654 for and should be imposed the date notice_of_deficiency issued to petitioners reflects those determinations according to this notice_of_deficiency the sec_6651 additions to tax for and were computed on the basis of the net amounts due ie petitioners’ total corrected liability minus allowable payments on or before the due_date of each year’s return3 no separate allocation was set forth in the notice as to what portion of the sec_6651 addition_to_tax for each year was attributable to petitioners’ self-reported tax_liability and the determined deficiency the sec_6654 additions to tax for and were computed on the basis of the underpayments of tax petitioners reported on the returns for 3in this case for the allowed payments were the reported additional_child_tax_credit and making work pay and government retiree credits and for the allowed payments were the reported making work pay and government retiree credits and not the reported additional_child_tax_credit also those years the notice correctly listed the p reviously assessed previously agreed failure_to_file_penalty and the p reviously assessed previously agreed estimated_tax penalty for and as zero and the p reviously assessed previously agreed failure to pay penalty for as dollar_figure but incorrectly and inexplicably listed the p reviously assessed previously agreed failure to pay penalty for as zero on date petitioners timely petitioned this court for redetermination of the deficiencies and the additions to tax under sec_6651 and sec_6654 although petitioners did not specifically contest their liability for the additions to tax under sec_6651 in the prayer for relief section in their petition they requested t hat the court determine that petitioners are not liable for any penalties or additions to tax for the calendar years ended date and petitioners also did not allege in their petition and they do not assert in this proceeding that we find an overpayment of either their federal income taxes or the additions to tax for and on date respondent timely filed an answer generally denying the allegations in petitioners’ petition and making no affirmative allegations regarding the sec_6651 additions to tax thereafter respondent’s counsel michael r harrel forwarded petitioners’ case for settlement consideration to the irs office of appeals appeals and the case once received by appeals was assigned to appeals officer dwight krstulja ao krstulja settlement discussions ensued between ao krstulja and petitioners’ counsel kacie n c dillon in date approximately one month before the case was scheduled for trial at the session of the court commencing date in phoenix arizona they believed that they had reached a basis for settlement ao krstulja then proceeded to have an irs tax computation specialist prepare tax computations on the basis of the putative settlement these tax computations were ultimately reflected on a form_5278 statement - income_tax changes which showed in pertinent part the following amounts due from petitioners taxable_year deficiency -0- -0- balance due or overpayment -0- -0- a additions to tax sec sec_6654 dollar_figure dollar_figure big_number according to this form_5278 since there was no deficiency for and the sec_6651 additions to tax were correctly computed on the basis of the underpayments of tax petitioners reported on their delinquent joint returns ie dollar_figure for and dollar_figure for the sec_6654 additions to tax were correctly computed in the same way they had been computed in the date notice_of_deficiency ie on the basis of petitioners’ reported underpayments of tax the form_5278 also correctly listed the p reviously assessed previously agreed failure to pay penalty for as dollar_figure whereas as previously noted see supra p the date notice_of_deficiency listed the amount incorrectly zero the form however incorrectly listed the p reviously assessed previously agreed failure to pay penalty for as dollar_figure whereas as previously noted see supra p the date notice_of_deficiency listed the amount correctly dollar_figure on date ao krstulja faxed a copy of the tax computations to ms dillon he also indicated in the facsimile to her that she should call him with any questions and that he would return petitioners’ case to mr harrel on date having not heard anything further from ms dillon he assumed that she 4the parties have not addressed why the latter amount differs from that in the notice_of_deficiency but neither party relies on this amount for any purpose and thus we assume that it was merely an inadvertent error we also note for the benefit of the parties that the computations appear not to incorporate the reduction under sec_6651 preventing double-counting of additions to tax under both sec_6651 and for months for which both apply agreed with the computations and he returned the case to mr harrel for preparation of a stipulated decision document the case was called from the calendar for the trial session of the court at phoenix arizona on date mr harrel and ms dillon appeared on behalf of respondent and petitioners respectively and informed the court that they were unable to reach an agreement on the terms that should be included in the decision document and that therefore a basis for settlement had not been reached specifically they disagreed as to the treatment in the decision document of the additions to tax under sec_6651 and sec_6654 attributable to petitioners’ reported underpayments of tax for and as well as the assessed sec_6651 additions to tax for those years and the unassessed sec_6651 addition_to_tax for it was mr harrel’s understanding from ao krstulja that as part of the settlement petitioners agreed to being liable for the additions to tax under sec_6651 and sec_6654 attributable to their reported underpayments of tax accordingly those additions to tax should be addressed in the decision document it was also mr harrel’s ie respondent’s position that this court has jurisdiction over the assessed and unassessed portions of the sec_6651 additions to tax despite their being attributable only to petitioners’ reported underpayments of tax and not having been determined in the november notice_of_deficiency and that therefore they too should be addressed in the decision document ms dillon’s ie petitioners’ position was that because all of the additions to tax are related only to petitioners’ reported underpayments of tax they are assessable additions to tax beyond the scope of this court’s jurisdiction and thus should not and cannot be included in the decision document accordingly the court should enter a decision implementing the parties’ supposed agreement that there is no deficiency in federal_income_tax due from nor overpayment due to the petitioners for and and there are no additions to tax under sec_6651 and sec_6654 attributable to deficiencies for and after being heard and in support of their respective positions ms dillon filed a motion for entry of decision on petitioners’ behalf and mr harrel filed a motion for leave to file an amendment to answer and lodged an amendment to answer on respondent’s behalf attached to the motion for entry of decision was inter alia a draft decision setting forth the aforementioned supposed agreement according to ms dillon the amendment to answer sought to allege petitioners’ liability for the previously assessed sec_6651 addition_to_tax attributable to their reported underpayment_of_tax of dollar_figure and the previously assessed and unassessed sec_6651 additions to tax attributable to their reported underpayment_of_tax totaling dollar_figure later on date the court held a hearing with regard to the parties’ motions admitted into evidence at the hearing was a copy of the form_5278 the date notice_of_deficiency and a date email from ms dillon to mr krstulja stating in pertinent part that i think we are in agreement on this one the taxpayer will accept a settlement based upon the amended k-1 i will not come for our meeting tomorrow i will give you a call tomorrow to finalize our discussion so we can close the case no witnesses testified for petitioners ao krstulja testified for respondent regarding his handling of the case including his discussions with ms dillon during his testimony he acknowledged that his discussions with ms dillon focused on resolving the adjustments to income set forth in the date notice_of_deficiency they did not discuss the additions to tax following the hearing and pursuant to an order of this court each party filed a written response objecting to the other’s motion discussion i petitioners’ motion for entry of decision an agreement to settle a case before this court is a contract accordingly we apply general principles of contract law when called on to resolve whether the litigants have reached a settlement 108_tc_320 aff’d 208_f3d_205 3d cir in a case pending before this court a settlement agreement may be reached by correspondence in the absence of a formal document such as a closing_agreement under sec_7121 manko v commissioner tcmemo_1995_10 a prerequisite to the formation of an agreement is that there be a meeting of the minds ie an objective manifestation of mutual assent to its essential terms dorchester indus inc v commissioner t c pincite 90_tc_684 smith v commissioner tcmemo_2009_33 estate of halder v commissioner tcmemo_2003_84 manko v commissioner tcmemo_1995_ this principle applies even where an essential term is one over which the court lacks jurisdiction see smith v commissioner slip op pincite the determination of whether there was a meeting of the minds sufficient to constitute a contract is one of fact estate of halder v commissioner slip op pincite citing 241_f3d_135 2d cir on the basis of the evidence before us we find that the parties did not reach a settlement because there was never a meeting of the minds as to several of its essential terms--the additions to tax attributable to petitioners’ reported underpayments of tax for and under sec_6651 and and indeed petitioners acknowledge this disagreement in their motion asking us on the one hand to enter a decision adjudicating exclusively those matters on which the parties agree ie the and deficiencies and the additions to tax under sec_6651 and sec_6654 attributable to those deficiencies and asserting on the other hand that the matters on which they disagree are outside the scope of our jurisdiction the parties however must agree on both the issues to be settled and the resolution of those issues we will not enter a decision on some issues for which resolutions are agreed if the parties do not agree that those are all of the issues that they seek to resolve accordingly we find that the parties did not reach a settlement agreement and we will deny petitioners’ motion 5given that we will grant respondent’s motion our reasons for which we next discuss herein see infra pp petitioners’ motion is also premature ii respondent’s motion for leave to file an amendment to answer amendment of pleadings is addressed in rule a which as relevant here provides that a party may amend a pleading only by leave of court and leave shall be given freely where justice so requires respondent seeks to amend his answer by leave of court to include the sec_6651 additions to tax attributable to petitioners’ reported underpayments of tax for and petitioners object to our granting respondent’s motion primarily on the ground that the court lacks jurisdiction over these additions to tax petitioners also maintain that respondent lacks a justifiable reason for seeking to amend his answer at such a late date on the first day of the trial session and that allowing respondent to do so would unduly prejudice them we will address each contention in turn 6petitioners also assert in their response to respondent’s motion that res_judicata with respect to the sec_6651 additions to tax is inapplicable here because having jurisdiction over an issue is a prerequisite to finding that res_judicata applies and if respondent’s motion is granted respondent should bear the burden_of_proof as to the sec_6651 additions to tax in the light of our resolution of respondent’s motion we see no need to address these assertions at this time a our jurisdiction over sec_6651 additions to tax attributable to an amount shown on a taxpayer-filed return this court like all federal courts is a court of limited jurisdiction our jurisdiction and its extent are explicitly provided by statute sec_7442 85_tc_527 66_tc_61 we have jurisdiction to redetermine a deficiency in income estate gift or certain excise_taxes when the commissioner issues to a taxpayer a notice_of_deficiency that reflects a deficiency in respect of any of those taxes and the taxpayer timely petitions this court for redetermination of that deficiency see secs rule a c but in the case of additions to tax and specifically as relevant here an addition_to_tax under sec_6651 attributable to an amount shown on a taxpayer-filed return the key section of the code addressing whether we have jurisdiction over such additions to tax is sec_6214 since sec_6214 has provided as follows sec_6214 jurisdiction as to increase of deficiency additional_amounts or additions to the tax --except as provided by sec_7463 the tax_court shall have jurisdiction to redetermine the correct amount of the deficiency even if the amount so redetermined is greater than the amount of the deficiency_notice of which has been mailed to the taxpayer and to determine whether any additional_amount or any addition to the tax should be assessed if claim therefor is asserted by the secretary at or before the hearing or a rehearing emphasis added prior to sec_6214 did not contain the phrase or any addition to the tax but simply provided in pertinent part that the tax_court shall have jurisdiction to redetermine the correct amount of the deficiency and to determine whether any additional_amount or addition to the tax should be assessed emphasis added in 81_tc_879 we interpreted the pre-1986 provision holding that the provision did not confer jurisdiction upon the court over any addition_to_tax under sec_6651 unless that addition_to_tax is attributable to a deficiency and accordingly subject_to the code’s deficiency procedures hence we held under the facts of the case that the disputed addition_to_tax under sec_6651 measured by the amount of tax shown on the taxpayer’s filed return fell outside of the court’s jurisdiction because it a fortiori was not attributable to a deficiency and accordingly not subject_to the code’s deficiency procedures following our opinion in estate of young congress amended sec_6214 by inserting the word any before the words addition to the tax see 7at that time the code’s deficiency procedures pertaining to additions to tax were set forth in sec_6659 congress redesignated sec_6659 as sec_6660 in then redesignated sec_6660 as sec_6662 in and then lastly redesignated sec_6662 as sec_6665 in tax_reform_act_of_1986 pub_l_no sec a stat pincite with this amendment congress explicitly sought to overrule our holding in estate of young and clarify that the tax_court has jurisdiction over additions to tax under sec_6651 for failure to pay an amount shown on the return where the tax_court already has jurisdiction to redetermine a deficiency in tax with respect to that return see h_r conf rept no vol ii at ii-804 1986_3_cb_1 s rept no pincite 1986_3_cb_1 since that amendment our opinions generally have been consistent with congress’ intent see 101_tc_189 n acknowledging that the amendment of sec_6214 grants the tax_court jurisdiction over additions to tax under sec_6651 in a deficiency proceeding estate of hinz v commissioner tcmemo_2000_6 slip 8we also note that congress deliberately did not amend sec_6665 see h_r conf rept no vol ii at ii-804 1986_3_cb_1 aside from resolving the sec_6651 jurisdictional issue the provision ie amended sec_6214 does not alter the jurisdiction of the tax_court the provision is not intended to change existing law insofar as the sec_6651 late filing addition_to_tax or the procedure for assessing additions to tax under sec_6662 ie then sec_6665 as a result congress has seemingly created an inconsistency in our jurisdiction in a deficiency proceeding over additions to tax under sec_6651 and and that are determined ie measured by the amount of tax shown on a taxpayer’s return see infra note op pincite holding that the tax_court has undisputed jurisdiction over sec_6651 additions to tax in a deficiency proceeding estate of nemerov v commissioner tcmemo_1998_186 slip op pincite holding that the tax_court was authorized to decide a sec_6651 addition_to_tax assessed on the basis of the tax reported on the estate’s delinquent_return and citing the legislative_history to the amendment of sec_6214 see also crummey v commissioner tcmemo_2016_9 at holding that the taxpayers’ delinquent returns were a basis for the tax_court to determine the applicability of the sec_6651 additions to tax and citing the court’s opinion in estate of nemerov cf newby’s plastering inc v commissioner tcmemo_1998_320 slip op pincite holding that because the commissioner did not determine a deficiency in tax the tax_court lacked jurisdiction over the sec_6651 addition_to_tax among other additions petitioners cite vines v commissioner tcmemo_2009_267 aff’d 418_fedappx_900 11th cir in support of their assertion that we lack jurisdiction over the sec_6651 additions to tax such reliance is misplaced this memorandum opinion in vines arose out of a collection_due_process cdp proceeding in which the taxpayer challenged his underlying liability for the sec_6651 addition_to_tax in response to an adverse notice of determination in the cdp proceeding the taxpayer petitioned this court some months later the irs issued the same taxpayer a notice_of_deficiency that included the same taxable_year but did not include any sec_6651 determination the taxpayer then petitioned this court with regard to the notice_of_deficiency neither party raised the sec_6651 addition_to_tax in the deficiency proceeding the deficiency case was decided before the cdp case in an opinion which did not address the sec_6651 addition_to_tax 126_tc_279 the irs then sought to invoke res_judicata in the cdp case to foreclose the taxpayer’s longstanding challenge to the sec_6651 addition_to_tax in the cdp case in vines v commissioner tcmemo_2009_267 the court declined to apply res_judicata in this manner instead allowing the taxpayer’s challenge to the sec_6651 addition_to_tax to go forward in the cdp case cf godwin v commissioner tcmemo_2003_289 in consolidated deficiency and cdp cases asserting jurisdiction over sec_6651 addition_to_tax as in the cdp case under sec_6330 properly confined to its unusual circumstances in the application of res_judicata in related deficiency and cdp cases vines does not stand for the proposition as petitioners suggest that this court generally lacks jurisdiction over the sec_6651 addition_to_tax consequently contrary to petitioners’ assertions and in accord with congress’ intent in amending sec_6214 we have jurisdiction over the sec_6651 additions to tax attributable to their reported underpayments of tax for and since we have jurisdiction over the federal_income_tax deficiencies for those years as reflected in the date notice_of_deficiency which jurisdiction we acquired when petitioners timely petitioned this court for redetermination of those deficiencies dollar_figure 9in addition we are controlled in any event by our precedential opinion in 101_tc_189 10for the benefit of the parties we also make clear that our jurisdiction over respondent’s determination of the additions to tax under sec_6651 for and extends only to so much of these additions as is attributable to the deficiencies for those years and that we lack jurisdiction over respondent’s determination of the additions to tax under sec_6654 for and because these additions are not subject_to the deficiency procedures given that petitioners filed returns for those years see meyer v commissioner 97_tc_555 owens v commissioner tcmemo_2001_314 slip op pincite n estate of nemerov v commissioner tcmemo_1998_186 slip op pincite cf 88_tc_1175 holding that the tax_court has jurisdiction to determine overpayments of additions to tax under sec_6651 and and even when such additions to tax are not subject_to the deficiency procedures however as discussed supra pp these limits on our jurisdiction in this case do not preclude the parties from seeking to include these additions as part of an agreement to settle this case b unfair surprise disadvantage or prejudice whether to allow the commissioner to amend his answer is a matter within the sound discretion of the court to be based on an examination of the particular circumstances of the case before us 110_tc_172 we consider in particular whether there is a justifiable reason for the commissioner’s failure to originally plead the matter he seeks to amend his pleading to include and whether the taxpayer would suffer unfair surprise disadvantage or prejudice if the motion to amend were granted id and cases cited thereat there is nothing in the record that would support a finding that petitioners will suffer unfair surprise disadvantage or prejudice as a result of our granting respondent’s motion indeed petitioners have been aware of the sec_6651 additions to tax asserted against them for and since well before respondent’s filing of his motion the date notice_of_deficiency included the correct amount of the sec_6651 addition_to_tax previously assessed for although that notice incorrectly and inexplicably failed to include any amount previously assessed for this same addition_to_tax for and the form_5278 prepared by ao krstulja which ms dillon received approximately one month before this case was scheduled for trial listed amounts previously assessed for the sec_6651 additions to tax for and although the listed amount for the sec_6651 addition_to_tax for was incorrect given these previous assessments respondent presumably felt little compunction in explicitly placing them at issue in his answer particularly in the light of petitioners’ failure to specifically mention them in their petition additionally the interaction between ao krstulja and ms dillon lends credence to respondent’s claim that he did not know the sec_6651 additions to tax would be disputed until shortly before the trial session at which he filed his motion and that thus he was seeking to amend his answer as a formality and in order to clarify the record consequently it cannot be said that any filing delay was due to a failure on respondent’s part to exercise reasonable diligence finally because we did not actually try this case at the date phoenix arizona trial session and have not yet tried this case petitioners’ ability to gather and present at trial evidence of reasonable_cause in defense to the sec_6651 additions to tax has not been hampered cf estate of quick v commissioner t c pincite accordingly we will grant respondent’s motion we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued
